Opinion issued August 12, 2004








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00885-CV
____________

KOLL REAL ESTATE GROUP, INC., Appellant

V.

BOBBY G. KITCHENS, WHITNEY KITCHENS, DONNA JORDAN,
JIMMY JORDAN, INDIVIDUALLY AND AS HEIR OF JAMES E.
JORDAN, PAUL L. MARTINEZ, JR., FRANCES O. MARTINEZ, JOE
OAKS, NANCY OAKS, WILLIAM PLUMMER, MARY E. PLUMMER,
GUADALUPE M. RAMOS, SR. AORA S. RAMOS, GREGORY RICHARD,
JAMES D. SIMMONS, FRANK A. SMITH, BEVERLY SMITH, WILLIE
MAE SMITH, VESTAL SMITH, SONDRA PARK, INDIVIDUALLY AND
AS HEIRS OF VESTER SMITH, MICHAEL SOULEAU, CATHY
SOULEAU, LAZEAN TERRELL, LOUIS J. TREJO, DEEANN TREJO,
DONALD R. WILLIAMS, JERRY WINGATE, MARILYN WINGATE,
NORMAN THERIOT, MYRA THERIOT, ISAAC VALDEZ, CATLAINA
VALDEZ, AND JULIAN WHITE Appellees




On Appeal from the 10th Judicial District Court
Galveston County, Texas
Trial Court Cause No. 03-CV-0266




MEMORANDUM OPINION
          Appellant Koll Real Estate Group, Inc. has filed a motion to dismiss its  appeal. 
More than 10 days have elapsed, and no objection has been filed.  No opinion has
issued.  Accordingly, the motion is granted, and the appeal is dismissed.  Tex. R.
App. P. 42.1(a)(1).
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Keyes, Higley, and Bland.